Citation Nr: 1009993	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to April 
1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
decision of VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for bilateral knee 
disability. 

The Veteran was afforded a personal hearing in September 1997 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was remanded by Board decision in January 1998,  

By decision in September 1999, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In February 
2001, the Court vacated the Board's September 1999 decision 
and remanded the matter for readjudication.  In February 
2002, the Board denied the Veteran's claim.  Thereafter, the 
Veteran appealed the Board's 2002 decision to the Court.  In 
February 2003, the Court vacated the Board's decision and 
remanded the matter for readjudication.  In October 2003, the 
Board remanded the case for compliance with the Court order 
and with the Veterans Claims Assistance Act of 2000 (VCAA).  
In November 2005, the Board denied the Veteran's claim.  The 
Court remanded the case for further evidentiary development 
in February 2007.  This case was subsequently remanded by the 
Board in May 2007 for further evidentiary development.

By decision dated in October 2008, the Board denied service 
connection for left knee disability and remanded the issue of 
service connection for a right knee disorder for further 
development.  


FINDINGS OF FACT

1.  Chronic right knee disability was not manifest during 
service and arthritis was not manifest within one year of 
separation from service. 

2.  A right knee disability is not attributable to service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has right knee disability as 
the result of duties in service for which service connection 
should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
dated in April and July 2004.  Although the letters provided 
adequate notice with respect to the evidence necessary to 
establish a claim for service connection, they did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal. See Dingess, supra.  The Veteran was subsequently 
provided notice pertaining to these latter two elements in 
November 2008, prior to the issuance of a supplemental 
statement of the case.  Although the veteran received 
inadequate pre-adjudicatory notice, the record reflects that 
he has been provided a meaningful opportunity such that the 
any pre-adjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, the Veteran presented 
testimony on personal hearing in September 1997.  He was 
afforded VA examinations in 1994 and in January 2008, that 
included a medical opinion, which the Board determines to be 
fully adequate.  The available service and post service 
records, including his numerous statements in support of the 
claim, have been carefully considered.  In an August 2008 
letter, the Veteran advised where records from his right knee 
surgery were located.  The records are on file and have been 
reviewed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant as to the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Factual Background

Service medical records show that in September 1987, the 
Veteran was treated for tenderness of the right knee.  No 
redness or swelling was noted.  An assessment of bruised 
right knee was rendered.  He was returned to duty, prescribed 
medication, and advised to return if symptoms continued.  On 
VA examination in September 1991, he complained of back pain 
with radiation down both legs.  A history of bilateral ankle 
injury was reported.  He stated that he had had no other 
injuries or hospitalizations.  On physical examination, it 
was reported that there was no specific limitation of motion, 
or evidence of muscle atrophy or swelling of any joint.

In a letter dated in October 1993, J. D. Roth., the Veteran's 
private chiropractor, wrote that he had been seen since 
October 1991 for complaints that included bilateral knee 
pain.  It was reported that the Veteran stated he had felt 
fine prior to service and that his problems began after 
repeated parachute jumps.  Bilateral knee instability was 
noted. 

The appellant was afforded a VA compensation and pension 
examination in January 1994.  He said that his right knee had 
a lot of popping and that it was worse than the left.  A 
physical examination was performed.  The ligaments were 
intact and range of motion was full .  There was no crepitus 
or other findings and the patella tap was negative.  It was 
reported that X-rays disclosed that the knees were 
unremarkable for any recent osseous injury or other osseous 
abnormalities.  

In an August 1994 letter, Dr. Roth stated that the Veteran 
had knee instability with apparent medial meniscus tear, 
bilaterally.  He further noted that the appellant provided a 
history of knee problems as a result of repeated parachute 
jumps in service.

Private medical records dated in January 1995 reflect that 
the Veteran underwent a right knee arthroscopy and medial 
meniscectomy for right knee medial meniscus tear.  

The Veteran presented testimony on personal hearing in 
September 1997 to the effect that he was an infantry soldier 
and had to carry a complete full field pack.  He stated that 
he was on foot a great deal of the time and had to 
disassemble a lot of heavy equipment in a mechanized unit.  
The appellant related that his knees ached a few times in 
service and that it swelled up and popped out of place.  He 
indicated that a lot of his treatment was in the field, 
sometimes for months, and that knee treatment was not well 
documented.  The Veteran testified that upon being processed 
out of service, he brought up the problem with his knees.  

A January 1999 ledger entry from Boca Del Mar Chiropractic 
records a notation of "EMS, US, knee wrap (#26)" in what 
appears to be March 1993.  Clinic staff advised that they no 
longer had records for the appellant but that the ledger 
submitted did show four visits he had had at that facility.  
The Veteran was noted to have been treated in October 1991 
for an unknown reason.  

In October 2003, Dr. Roth reported that the Veteran had been 
a patient since October 1991, at which time he had complained 
of neck torticollis, bilateral knee pain, and chronic low 
back pain.  Examination disclosed bilateral knee instability.  
A December 2004 examination report showed mild chondromalacia 
in the lateral and medial facets of the patella, and a large 
bucket handle tear of the medial meniscus.

A VA examination was conducted in January 2008.  The Veteran 
stated that he went to "jump school" for four weeks in 
service and had practice jumps at the end of the session.  He 
said that he did not basically perform as a parachutist and 
had no history of injury on the practice jumps.  The 
appellant related that symptoms involving the right knee 
began in 1991.  He said that there had not been any specific 
injury, but that he did engage in a lot of running, carrying 
and jumping off vehicles, and believed his knees were 
'sprained' as a result of those activities.  He said that at 
separation, he still had knee symptoms which got 
progressively worse.  He denied any injuries to his knee 
after service.  The Veteran was reported to have stated that 
he went to the VA in Miami, Florida within a year of 
separation, but received no treatment because he was told 
there was nothing wrong.  In a December 2008 addendum to the 
January 2008 clinical report, the same VA examiner diagnosed 
minimal degenerative joint disease.  The examiner stated that 
as far as the right knee was concerned, there was 
insufficient evidence to conclude that there was any 
causation or relationship to any incident of military service 
and "therefore, my opinion [is that it is] not caused by or 
related to military service.  The examiner further added that 
the most likely etiology was age related or due to some other 
process in his work subsequent to military service.  

In numerous letters and statements in the record, the Veteran 
maintains that he did not have any problems with his knees 
prior to service, and that current knee problems started in 
service and continued thereafter as a result of his strenuous 
and rigorous duties as an infantry soldier.

Legal Analysis

The Veteran ascribes current right knee disability to 
strenuous and rigorous duties in service.  Service clinical 
records do indeed indicate that the Veteran was seen for 
right knee complaints in September 1987.  The Board notes, 
however, that service treatment records disclose further 
treatment for the right knee despite his being seen for 
numerous other complaints over the next few years.  The 
record reflects that the appellant filed a claim for service 
connection for a back disorder in August 1991 and did not 
refer to any problems with the knees.  No complaints or 
findings referable to the knees were noted on VA examination 
in September 1991 and physical examination at that time 
disclosed no muscle or joint abnormality.  We feel that the 
contemporaneous service records, the initial claim for 
compensation and his denial of pertinent history during the 
VA examination to be highly probative of whether there was 
ongoing symptomatology.  We further note that there is more 
than just a silent record.  The 1991 VA examination report 
documents that other than the back, there was no specific 
limitation of motion, muscle atrophy or swelling of any 
joint.  Such clinical findings are completely consistent with 
the silent service treatment records after the 1987 incident. 

The available evidence first indicates complaints of knee 
pain in Dr. Roth's October 1993 report.  Although the 
chiropractor indicated that the appellant had been seen since 
October 1991 for multiple orthopedic symptoms, including knee 
complaints, there is nothing in service after 1987 and the 
post service clinical record dated between 1991 and 1993 that 
indicates that the appellant had a right knee disorder 
related to service.  In statements in the record and 
testimony on personal hearing, the Veteran has attested to a 
significant and continuing problem with the knees during and 
after service.  The Board reiterates, however, that no 
complaints of this nature were referred to in his 1991 claim 
or on the VA examination in the month before Dr. Roth 
supposedly treated him for complaints involving the knees.  
His silence at that time regarding such, when otherwise 
speaking affirmatively constitutes negative evidence.  
Therefore, to the extent that the Veteran asserts that there 
is continuity of right knee symptomatology, the silent 
service treatment records after 1987, his decision not claim 
compensation for the knee when claiming other disability, and 
the 1991 VA examination results tend to disprove this 
assertion.  Consequently, there is no reliable post service 
confirmation of continuity of in-service knee symptomatology, 
or evidence of degenerative changes (arthritis) of the right 
knee within one year of discharge from active duty.  The 
Board thus finds that the silent service clinical records 
after treatment in September 1987, and the lack of any 
complaints or findings relating to the right knee when 
examined by VA in September 1991, or for more than two years 
thereafter militate against a finding that the Veteran's 
assertions of continuing symptoms in service and continuity 
of symptomatology are credible.  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  His assertions 
of chronicity during service and continuity of symptomatology 
are not credible.

The Board has carefully considered the lay statements and 
history that a right knee disorder is related to service.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report that he or she 
experiences symptoms as such come through one of the senses. 
See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In this 
regard, the Veteran is competent to report prior symptoms and 
state that he had knee problems in service and continuing 
symptoms thereafter.  If submitted, lay evidence must be 
considered when a Veteran seeks disability benefits.  38 
C.F.R. § 3.307(b) (2009) clearly states that the factual 
basis for proving the existence of a chronic disease may be 
established by medical evidence, competent lay evidence or 
both.  Thus, nothing in the regulatory or statutory 
provisions noted above requires both medical and competent 
lay evidence; rather, they make clear that competent lay 
evidence can be sufficient in and of itself..  This is not to 
say that the Board may not discount lay evidence when 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in determining 
whether lay evidence is credible in and of itself. i.e., 
because of possible bias, conflicting statements, etc.  Nor 
do we hold that the Board cannot weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record. See Buchanan supra.

In this regard, the Board concludes that the Veteran has not 
been a reliable historian and that his later account and 
history of continuing right knee symptoms in service and 
thereafter are not credible.  The Board notes that in October 
1993, Dr. Roth reported the Veteran's history of knee 
problems as a result of repeated parachute jumps in service.  
He did not provide a medical opinion as to the etiology of 
the Veteran's right knee condition.  Additionally, after 
review of the Veteran's records, the January 2008 VA examiner 
found that there was no specific injury in service, as the 
Veteran did not describe any specific incident or injury 
therein.  The Board thus points out that although the 
evidence currently shows a right knee disability, there is 
little persuasive evidence linking it to service.  Therefore, 
when considering the entirety of the evidence of record, the 
Board finds that there is neither inservice chronicity nor 
continuity of symptomatology of the right knee symptoms in 
service. See 38 C.F.R. § 3.303.

Moreover, when examined for VA compensation purposes in 2008, 
after review of the record, the examiner unequivocally found 
that current right knee disability was not caused by or 
related to military service and was most likely age related 
or due to a work-related incident after service.  This 
opinion, based on a supported factual predicate, is far more 
reliable and constitutes negative evidence.  It also appears 
to comport with the Boca Del Mar clinic notation in March 
1993 referencing an emergency situation for which a knee wrap 
was required.  Whether the Veteran denies a post service 
injury is not determinative since the VA examiner ascribed 
the post service diagnosis to alternative theories.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
post service knee condition and current degenerative changes 
of the right knee are related to service, or to any incident 
therein.  Furthermore, there is no proof of arthritis within 
one year of separation from service.  The Board thus finds 
that the preponderance of the evidence is against the claim 
and service connection for a right knee disability must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


